Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 20, 2021, July 2, 2020, and April 20, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,691,489. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
     The instant application and the patent are claiming common subject matter.  The difference in the claim limitations is presented in underlined text.
Instant Application 16/853472
1. A computer-executed method, comprising:
monitoring queries against data in a computerized database to generate at least one parameter defining data of interest;
identifying selective in-flight data in a stream computing application which matches the at least one parameter defining the data of interest, the stream computing application producing output data for inclusion in the computerized database; and
responsive to said identifying selective in-flight data in the stream computing application which matches the at least one parameter defining the data of interest, modifying the manner in which the selective in-flight data is processed by the stream computing application.

Patent Number 10,691,489
1. A computer-executed method, comprising: monitoring queries against data in a computerized database to generate at least one parameter defining data of interest; identifying selective in-flight data in a stream computing application which matches the at least one parameter defining the data of interest, the stream computing application producing output data for inclusion in the computerized database; and responsive to said identifying selective in-flight data in the stream computing application which matches the at least one parameter defining the data of interest, modifying the manner in which the selective in-flight data is processed by the stream computing application; wherein said modifying the manner in which the selective in-flight data is processed by the stream computing application comprises adjusting a processing priority of the selective in-flight data.
10. A non-transitory computer-readable media having recorded thereon a computer program having a plurality of computer-executable instructions, wherein the computer program, when executed by at least one computer system, causes the at least one computer system to perform actions comprising:
monitoring queries against data in a computerized database to generate at least one parameter defining data of interest;
identifying selective in-flight data in a stream computing application which matches the at least one parameter defining the data of interest, the stream computing application producing output data for inclusion in the computerized database; and
responsive to said identifying selective in-flight data in the stream computing application which matches the at least one parameter defining the data of interest, modifying the manner in which the selective in-flight data is processed by the stream computing application.


Pending Independent Claim 19 has similar claim limitations 

Dependent claims 2-9, 11-18, and 20 are similar to dependent claims of  Patent No. 10,691,489
Dependent claims 2-7 and 9-14 are similar to dependent claims 2-9, 11-18, and 20 of pending claim 16/853472



Reasons For Allowance
5.	The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record, Sotiropoulous et al. (“LinkViews: An Integration Framework for Relational and Stream Systems,” In BIRTE Workshop, Int. Conf. on VLDB, published, September 2013), teaches modern applications need to integrate and manage aggregates produced by a variety of stream engines from complete DSMS to stand-alone stream-handling components.  We discuss a relational-based framework that mix RDBMS’ data and stream aggregates managed by different stream systems.
     Next, the prior art of record, Jacques-Silva et al. (“Consistent Regions: Guranteed Tuple Processing in IBM Streams,” Proceedings of the VLDB Endowment, Vol. 9, No. 13, Copyright 2016), teaches developers can write applications as explicit data flow graphs, where each node of the graph is a stream operator and each edge is a stream connection.  Stream operators can generate tuples from external sources on incoming tuples and further submit them downstream via output stream connections.
     Finally, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “identifying selective in-flight data in a stream computing application which matches the at least one parameter defining the data of interest, the stream computing application producing output data for inclusion in the computerized database; and responsive to said identifying selective in-flight data in the stream computing application which matches the at least one parameter defining the data of interest, modifying the manner in which the selective in-flight data.”

Conclusion
6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Fischer et al.,“Stream Schema: Providing and Exploiting Static Metadata for Data Stream Processing”, EDBT 2010, March 22-26, 2010, ACM, pages 207-218; and 
b.  Nehme et al., “StreamShield: A Stream-Centric Approach Towards Security and Privacy in Data Stream Environments,” SIGMOD ’09, June 29-July 2, 2009, ACM, pages 1027-1029.
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        May 7, 2022